                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CHSPSC, LLC,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Case No. 3:18-CV-01349
                                                 )
STEWARD HEALTH CARE SYSTEM                       )   JUDGE RICHARDSON
LLC                                              )
                                                 )   MAGISTRATE JUDGE BROWN
       Defendant.                                )


     DEFENDANT’S UNOPPOSED MOTION TO WITHDRAW NOTICE OF REMOVAL

        Defendant Steward Health Care System LLC (“Steward”), by and through undersigned

counsel, hereby moves to withdraw its Notice of Removal in this action and respectfully requests

that the Court remand this action to state court. In support thereof, Defendant states as follows:

        1.      This civil action was originally commenced in the Chancery Court for Williamson

County, Tennessee on November 2, 2018, the case being styled CHSPSC, LLC v. Steward

Health Care System LLC, Case No. 47820. See Compl. (ECF No. 1 at Exhibit A).

        2.      Steward was served on November 6, 2018 and timely removed this action on

December 6, 2018. See Notice of Removal (ECF No. 1).

        3.      Removal was premised on diversity grounds and made in good faith based on

information available to Steward at the time. Id.; see also 28 U.S.C. § 1332(a). However,

recently information has come to Steward’s attention that was not available to Steward prior to

the removal deadline, namely that a sub-member of Steward, which itself has multiple members

and sub-members, and thus multiple citizenships, is a citizen of both Delaware and Tennessee

(forums where Plaintiff is deemed a citizen for diversity purposes). This development destroys




      Case 3:18-cv-01349 Document 10 Filed 01/16/19 Page 1 of 3 PageID #: 27
federal jurisdiction. See Delay v. Rosenthal Collins Group, LLC, 585 F. 3d 1003, 1005 (6th Cir.

2009) (“Indeed, if even one of [Steward’s] members - or one member of a member – were a

citizen of [Delaware or Tennessee], then complete diversity, and with it federal jurisdiction,

would be destroyed.”).

       4.      There are no motions pending and Defendant has not yet filed an answer or

responsive pleading.

       5.      Counsel have conferred with respect to the instant motion. Plaintiff has no

opposition. As such, Defendant Steward Health Care System LLC respectfully requests that it be

allowed to withdraw its Notice of Removal and that this matter be remanded to the Chancery

Court for Williamson County, Tennessee.

       WHEREFORE, for these reasons, Defendant Steward Health Care System LLC

respectfully requests that the Court:

       (1)    Grant the Plaintiff’s Motion to Withdraw Notice of Removal; and

       (2)    Remand this case to the Chancery Court for Williamson County, Tennessee.



                                                     Respectfully submitted,

                                                     /s/W. Scott Sims
                                                     W. Scott Sims (#17563)
                                                     Mark W. Lenihan (#34982)
                                                     SIMS|FUNK, PLC
                                                     3322 West End Ave., #200
                                                     Nashville, TN 37203
                                                     (615) 292-9335
                                                     (615) 649-8565
                                                     ssims@simsfunk.com
                                                     mlenihan@simsfunk.com

                                                     Counsel for Defendant




                                                 2

     Case 3:18-cv-01349 Document 10 Filed 01/16/19 Page 2 of 3 PageID #: 28
                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing was sent via the
Court’s CM/ECF system, to John R. Jacobson, RILEY WARNOCK & JACOBSON, PLC, 1906
West End Ave., Nashville, TN 37203, on this 16th day of January, 2019.


                                              /s/W. Scott Sims




                                          3

    Case 3:18-cv-01349 Document 10 Filed 01/16/19 Page 3 of 3 PageID #: 29
